 



EXHIBIT 10.42

EMPLOYMENT/NON-COMPETITION/
CONFIDENTIALITY AGREEMENT

FIRST AMENDMENT

          WHEREAS, Pride International, Inc. (the “Company”) and Mario Kricorian
(“Employee”) are parties to the Employment/Non-Competition/Confidentiality
Agreement (the “Agreement”) dated April 8, 2004; and

          WHEREAS, the Company and Employee desire to amend the Agreement to
make certain changes with regard to Change in Control provisions; and

          WHEREAS, Section 6.07 of the Agreement provides that the Agreement may
be amended only by the written agreement of the parties.

          NOW, THEREFORE, the parties agree to amend the Agreement, effective
August 11, 2004, as set forth below:

          Section 2.05(e) of the Agreement is amended in its entirety to read as
follows:



  “e.   the Company shall have (i) sold, transferred or exchanged all, or
substantially all, of its assets to another corporation or other entity or
person or (ii) sold, transferred or exchanged all, or substantially all, of its
assets associated with the Company’s Latin American division to another
corporation or other entity or person while Employee is primarily assigned to
perform services for such division.”

          IN WITNESS WHEREOF, Employee has hereunto set his hand and the Company
has caused these presents to be executed in its name and on its behalf.

              EMPLOYEE
 
            /s/ Mario Kricorian           Mario Kricorian
 
            PRIDE INTERNATIONAL, INC.
 
       

  By:   /s/ Paul Bragg

       

      Paul Bragg

      Chief Executive Officer

